Title: To George Washington from John Mason, 4 August 1789
From: Mason, John
To: Washington, George



Bourdeaux [France] 4th August 1789

I had the Honour to address you twelve or fourteen days agoe by way of Potomac covering a collection of Pamph[l]ets relative to the Revolution we have just experienced in this Country which from their extraordinary nature hoped might have been acceptable—now by way of Phila. I take the Liberty (in case of miscarriage) to send you a Acct of them with an addition of some which have since appeared.
As I do not doubt before this can reach you you will have been furnished with an accurate detail of all this Business I shall attempt it not—and content myself with having seized the first oppertunity of forwarding you the earliest testimonies of the dawn of Liberty & Rights of Man on this Side the atlantic without hesitating to think they would be acceptable.
If it could ever happen that I can be in any way useful to you here and you may be pleased to honour me with your Commands—be assured Sir nothing will make so happy as to [be]

charged with them. With highest Sense of Respect & E[s]teem I have the honour to be Sir Your Most Obt & very humble Servt

John Mason

